
	

113 HR 4260 IH: Ryan White Patient Equity and Choice Act
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4260
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mrs. Ellmers (for herself, Mr. Thompson of Mississippi, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To ensure that the Ryan White Comprehensive AIDS Resources Emergency Act program is as effective as
			 possible in saving lives and preventing the spread of the HIV epidemic by
			 ensuring that funding allocations are evidenced-based and by promoting
			 greater utilization of patient-centered care.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Ryan White Patient Equity and Choice Act .
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Prioritization of evidence-based funding allocations to address the continuum of HIV care.
					Sec. 3. Promotion of patient-centered care.
				
			2.Prioritization of evidence-based funding allocations to address the continuum of HIV care
			(a)Ensuring funding is prioritized for areas where the HIV epidemic is growingPart E of title XXVI of the Public Health Service Act is amended—
				(1)by redesignating section 2689 of such Act (42 U.S.C. 300ff–88) as section 2689C; and
				(2)by inserting after section 2688 of such Act (42 U.S.C. 300ff–87a) the following:
					
						2689.General provisions on the distribution of grantsNot later than September 30, 2014, the Secretary shall—
							(1)submit to Congress a report on whether the allocation of funding under the parts of this title
			 enables areas where the HIV epidemic is growing to meet the need for
			 medical services; and
							(2)include in such report a plan to ensure that—
								(A)areas where the HIV epidemic is growing are receiving sufficient funding to expand the provision of
			 core medical services (as described in section 2604(c)) to eligible
			 individuals;
								(B)rural areas with limited public transportation are able to expand the use of medical transportation
			 services for eligible individuals in need of such services; and
								(C)the level of funds under parts A and B of this title in any State, per living individual with
			 HIV/AIDS, does not vary by more than 5 percent relative to such total
			 level in any other State..
				(b)Use of Services To Eliminate Gaps in the Continuum of HIV Care
				(1)Use of funding for part ASection 2604(c) of the Public Health Service Act (42 U.S.C. 300ff–14) is amended—
					(A)in paragraph (2)(A)—
						(i)in clause (i), by striking and at the end;
						(ii)in clause (ii), by striking the period at the end and inserting ; and; and
						(iii)by adding at the end the following:
							
								(iii)approval of the waiver will positively contribute to the eligible area’s ability to ensure that all
			 individuals eligible for core medical services under this title have been
			 identified and are retained in care.;
						(B)in paragraph (3)—
						(i)by striking subparagraph (M);
						(ii)by redesignating subparagraphs (A) through (L) as subparagraphs (B) through (M), respectively; and
						(iii)by inserting before subparagraph (B), as so redesignated, the following:
							
								(A)HIV care continuum services described in paragraph (4).; and
						(C)by adding at the end the following new paragraphs:
						
							(4)HIV care continuum servicesThe services referred to in paragraph (3)(A) are as follows:
								(A)HIV and sexually transmitted disease testing services described in section 2651(e)(1)(B).
								(B)HIV linkage to care services de- scribed in section 2651(e)(1)(C).
								(C)Medical case management, including care retention services and treatment adherence services.
								(5)Medical home
								(A)In generalThe Secretary shall ensure that each individual receiving core medical services described in
			 paragraph (3) through a grant under this title has an identified medical home which includes a primary care team led by an experienced HIV medical provider.
								(B)Primary medical care and medical case managementThe Secretary shall ensure that, wherever possible, individuals receiving primary medical care and
			 medical case management care coordination through a grant under this title
			 obtain such care and coordination through a medical home described in
			 subparagraph (A)..
					(2)Use of funding for part BSection 2612(b) of the Public Health Service Act (42 U.S.C. 300ff–22(b)) is amended—
					(A)in paragraph (2)(A)—
						(i)in clause (i), by striking and at the end;
						(ii)in clause (ii), by striking the period at the end and inserting ; and; and
						(iii)by adding at the end the following:
							
								(iii)approval of the waiver will positively contribute to the State’s ability to ensure that all
			 individuals eligible for core medical services under this title have been
			 identified and are retained in care.; and
						(B)by striking paragraph (3) and inserting the following:
						
							(3)Core medical servicesFor the purposes of this subsection, the term core medical services, with respect to an individual infected with HIV/AIDS (including co-occurring conditions of the
			 individual) has the meaning given to such term in section 2604(c)(3).
							(4)Medical homeSection 2604(c)(5) applies with respect to core medical services under this title to the same
			 extent and in the same manner as section 2604(c)(5) applies with respect
			 to core medical services under part A..
					(3)Use of funding for part CSection 2651 of the Public Health Service Act (42 U.S.C. 300ff–51) is amended—
					(A)in subsection (c)(2)(A)—
						(i)in clause (i), by striking and at the end;
						(ii)in clause (ii), by striking the period at the end and inserting ; and; and
						(iii)by adding at the end the following:
							
								(iii)that the approval of a waiver will positively contribute to the grantee’s ability to ensure that
			 all individuals eligible for core medical services under this title have
			 been identified and are retained in care.;
						(B)in subsection (c), by striking paragraph (3) and inserting the following:
						
							(3)Core medical servicesFor the purposes of this subsection, the term core medical services, with respect to an individual infected with HIV/AIDS (including co-occurring conditions of the
			 individual) has the meaning given to such term in section 2604(c)(3).
							(4)Medical homeSection 2604(c)(5) applies with respect to core medical services under this title to the same
			 extent and in the same manner as section 2604(c)(5) applies with respect
			 to core medical services under part A.;
					(C)by amending subsection (e)(1)(B) to read as follows:
						
							(B)testing individuals with respect to HIV/AIDS and sexually transmitted diseases, including tests—
								(i)to confirm the presence of HIV and other sexually transmitted diseases;
								(ii)to diagnose the extent of deficiency in the immune system; and
								(iii)to provide information on appropriate therapeutic measures for preventing and treating—
									(I)the deterioration of the immune system; and
									(II)conditions arising from HIV/AIDS;;
					(D)by amending subsection (e)(1)(C) to read as follows:
						
							(C)linkage to care services described in paragraph (2);; and
					(E)by amending subsection (e)(2) to read as follows:
						
							(2)Linkage to care servicesThe services referred to in paragraph (1)(C) shall assist individuals with HIV/AIDS in entering HIV
			 medical care shortly after a positive HIV test result, and may include as
			 appropriate—
								(A)referrals of individuals with HIV/AIDS to appropriate providers of health and support services,
			 including, as appropriate—
									(i)to entities receiving amounts under part A or B for the provision of such services;
									(ii)to biomedical research facilities of institutions of higher education that offer experimental
			 treatment for such disease, or to community-based organizations or other
			 entities that provide such treatment; or
									(iii)to grantees under section 2671, in the case of a pregnant woman;
									(B)educating individuals with HIV/AIDS at the time of their diagnosis about the benefits of HIV
			 medical care for improving personal health and preventing HIV
			 transmission;
								(C)ensuring individuals with HIV/AIDS attend their first doctor visit;
								(D)coordinating with a medical case manager who will develop an HIV care plan;
								(E)assisting individuals with HIV/AIDS to re-engage into HIV medical care if they have dropped out of
			 care; and
								(F)ensuring individuals with HIV/AIDS have an identified medical home (as described in subsection
			 (c))..
					(c)Enhancing treatment adherence through the provision of pharmaceutical servicesSection 2616 of the Public Health Service Act (42 U.S.C. 300ff–26) is amended by adding at the end
			 the following:
				
					(h)Enhancing Treatment Adherence Through the Provision of Pharmaceutical Services
						(1)Extensive pharmacy networksIn providing therapeutics pursuant to this section, a State shall offer pharmaceutical services
			 through extensive pharmacy networks, including specialty pharmacies and
			 pharmacies that focus on the HIV population.
						(2)No single retail chainA pharmacy network under paragraph (1) shall not be limited to a single retail chain.
						(3)Mail order servicesPharmaceutical services provided pursuant to paragraph (1) may include mail order services, but
			 only if—
							(A)such mail order services are optional; and
							(B)the patient continues to be able to choose the services of a community or other in-person
			 pharmacist instead of mail order services..
			3.Promotion of patient-centered care
			(a)Establishment of a patient-Centered model of careSection 2691 of the Public Health Service Act (42 U.S.C. 300ff–101) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by striking and at the end;
					(B)in paragraph (2)—
						(i)by striking to fund and inserting fund; and
						(ii)by striking the period at the end and inserting ; and; and
						(C)by adding at the end the following:
						
							(3)fund projects that research and promote the utilization of patient-centered models of care.;
					(2)in subsection (b)—
					(A)in paragraph (5), by striking or at the end;
					(B)in paragraph (6), by striking the period at the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(7)whether the funding will promote the incorporation of the principles of patient-centered care, as
			 described in subsection (f)(5), into the provision of support services
			 under this title.; and
					(3)by adding at the end the following:
					
						(f)Patient-Centered model of care projects
							(1)In generalOf the amount used under subsection (a) for a fiscal year, the Secretary shall use the greater of
			 $5,000,000 or an amount equal to 20 percent of such amount, but not to
			 exceed $7,000,000, to award grants to one or more States for
			 patient-centered model of care projects.
							(2)Projects describedProjects funded under this subsection shall—
								(A)facilitate patient choice in the utilization of eligible services by eligible individuals through
			 the use of Ryan White Savings Accounts described in paragraph (3);
								(B)increase patient knowledge of, and participation in, their care plan by facilitating greater
			 transparency about providers, care options, costs, and medical outcomes;
			 and
								(C)provide for patient-based evaluation of service providers.
								(3)Ryan White Savings Accounts
								(A)In generalServices provided under this subsection for eligible individuals shall be funded through individual
			 savings accounts—
									(i)to be known as Ryan White Savings Accounts; and
									(ii)to be established and overseen by the State receiving the grant for the project involved.
									(B)Account descriptionThe Secretary shall ensure that each Ryan White Savings Account meets the following:
									(i)Eligible individuals, with appropriate coordination with their care providers, have discretion to
			 choose the eligible services to be funded through the Account.
									(ii)Each account shall be used exclusively for the purpose of paying for eligible services.
									(iii)The balance of each Account shall remain available for obligation until such time as—
										(I)the individual is no longer eligible to receive services; or
										(II)the project which relates to such Account terminates.
										(iv)If an individual’s Account becomes unavailable for obligation because the individual is no longer
			 eligible for services, or because the project terminates, as described in
			 clause (iii), the Secretary shall make the remaining balance in the
			 Account available for other projects under this subsection.
									(4)EligibilityFor purposes of this subsection:
								(A)IndividualsAn individual is eligible to participate in a project under this subsection and receive services
			 through the project if the individual is eligible to receive services
			 under any provision of this title other than this subsection.
								(B)ServicesThe term eligible services, with respect to an eligible individual, means—
									(i)core medical services (as defined in section 2604(c)(3));
									(ii)pharmaceutical services described in section 2616(h); and
									(iii)the following 2 types of support services:
										(I)Case management services.
										(II)Medical transportation services.
										(5)Principles of Patient-Centered CareThe Secretary shall work to ensure that, where appropriate, projects funded under this section
			 adhere to the following principles:
								(A)HIV care is customized and reflects patient needs, values, and choices.
								(B)Patient safety is a visible priority.
								(C)Transparency is the rule in the care of the patient.
								(D)The patient is the source of control for their care.
								(E)All caregivers cooperate with one another through a common focus on the best interests and personal
			 goals of the patient.
								(6)Patient surveyEach State receiving a grant under this subsection shall—
								(A)conduct a survey on patient satisfaction with services provided pursuant to the grant; and
								(B)report the results of the survey to the Secretary.
								(7)DefinitionsIn this subsection:
								(A)The term case management services means advice and assistance in obtaining medical, social, community, legal, financial, and other
			 needed services.
								(B)The term medical transportation services means conveyance services provided, directly or through a voucher, to a patient to enable him or
			 her to access health care services..
				(b)General provisionsPart E of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–81 et seq.) is amended by
			 inserting after section 2689A, as added by section 3, the following:
				
					2689B.General provisions on the promotion of patient-centered care
						(a)In generalNot later than September 30, 2014, the Secretary shall submit to Congress a proposed plan to
			 incorporate the principles of HIV patient-centered care described in
			 section 2691(f)(5) into the provision of services under all parts of this
			 title.
						(b)ContentsThe plan under subsection (a) shall, at a minimum, include the following:
							(1)An assessment of current grantees’ utilization of patient-centered care across all services
			 provided under all parts of this title.
							(2)An analysis of—
								(A)existing models of patient-centered care, including the projects funded under section 2691(f); and
								(B)the feasibility of implementing these models throughout programs and services funded under this
			 title..
			(c)Grantee utilization of patient-Centered careSection 2602(b)(4) of the Public Health Service Act (42 U.S.C. 300ff–12(b)(4)) is amended—
				(1)in subparagraph (G), by striking and at the end;
				(2)in subparagraph (H), by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(I)assess the extent to which the principles of HIV patient-centered care described in section
			 2691(f)(5) are incorporated into the provision of services within the
			 eligible area..
				
